Cite as 2015 Ark. 138

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-1057

TERRY JOE POUNDER                                  Opinion Delivered April   2, 2015
                                APPELLANT
                                                   PRO SE MOTION FOR COPY OF
V.                                                 APPEAL RECORD
                                                   [SEBASTIAN COUNTY CIRCUIT
                                                   COURT, FORT SMITH DISTRICT,
STATE OF ARKANSAS                                  NOS. 66CR-04-997, 66CR-04-998, 66CR-
                                  APPELLEE         04-999, 66CR-04-1000, 66CR-04-1160]

                                                   HONORABLE STEPHEN TABOR,
                                                   JUDGE

                                                   APPEAL DISMISSED; MOTION
                                                   MOOT.


                                         PER CURIAM


       In 2005, appellant Terry Joe Pounder entered a plea of guilty in the Sebastian County

Circuit Court, Fort Smith District, to four counts of aggravated robbery, first-degree criminal

mischief, theft by receiving, and robbery. An aggregate sentence of 396 months’ imprisonment

was imposed. On October 9, 2014, appellant filed a petition in the trial court seeking to proceed

in forma pauperis with a “motion for belated appeal, habeas corpus.” The trial court denied the

petition, and appellant timely lodged an appeal from that order. Now before us is appellant’s

pro se motion for copy of appeal record.

       We dismiss the appeal, and the motion is moot inasmuch as it is clear from the record

that appellant could not prevail on appeal. An appeal of the denial of postconviction relief will

not be permitted to go forward when it is clear from the record that the appeal is without merit.

Hinkston v. State, 2014 Ark. 504 (per curiam); Chambliss v. State, 2014 Ark. 188 (per curiam).
                                     Cite as 2015 Ark. 138

       The petition to proceed in forma pauperis provides no articulated basis for proceeding

with a motion for belated appeal of the denial of habeas relief. The petition includes only the

statement that appellant desires to file a “motion for belated appeal, habeas corpus.” Even

though the petition to proceed in forma pauperis refers to “habeas,” there is nothing in the

petition to indicate the nature of a habeas petition or the grounds on which petitioner intends

to rely to support his petition to proceed as an indigent. Under such circumstances, we cannot

find any ground to reverse the trial court’s order.

       Appeal dismissed; motion moot.




                                                2